DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/22 has been entered.

 Response to Arguments
Applicant's arguments filed on 5/19/22 have been fully considered but they are not persuasive.
Argument :
There is no view in the figures that shows that the bag is held in a horizontal orientation during any refilling operation for the liquid bladder. Additionally, there is no mention of any sort of horizontal orientation for the liquid bladder at all in the description of the Skillern bag. Thus, Skillern provides no disclosure for at least the feature of “where the fluid bladder is retained in a bag compartment and said bag is turned to a horizontal orientation during any refilling said fluid bladder” as recited in claim 1, as amended or the feature of “introducing a fluid into the fluid bladder through the bladder nozzle while the bag and fluid bladder are in a horizontal orientation” as recited in claim 10, as amended.
	Examiner’s Response:
	The statements of intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Skillern device which is further capable of being oriented in a horizontal position in order to refill the bladder. Whether the device was actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.
	
	Argument:
There is no disclosure in Delk for a slideably detachable clip that may be removed to quickly perform a refill operation in a horizontal orientation. Additionally, although Delk does discuss the jackknife type clip for closure, the closure occurs across the neck of the device located between the refill nozzle and the body of the fluid chamber. The refill nozzle is rigid and cannot be folded and the clip, as disclosed in figure 1, is too short to form a closure mechanism for the refill nozzle of Delk even if the refill nozzle were capable of being folded, thus defeating the ability of the fluid bladder to hold fluid.


Examiner’s Response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Delk et al. reference merely teaches a flexible reservoir having a flexible nozzle that is closed and sealed by a clip.  Whether or not the reservoir is filled in a horizontal orientation is irrelevant. Further, the refill nozzle is clearly flexible and can be folded as shown in Figure 3 and disclosed in column 7, lines 47 – 51.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 16, “during any refilling said fluid bladder” should be “during any refilling of said fluid bladder”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skillern (6722533) in view of Delk et al (5356426).
Regarding claim 1, the Skillern reference discloses a hydration bladder refill system (Fig. 1) comprising: a fluid bladder (4) associated with a bag (2) and having a bladder nozzle (18) completely enclosed in compartment (6); where the fluid bladder is a vessel for carrying a fluid (see Abstract); where the bag (2) is a container for carrying the fluid bladder in a bladder compartment selected from one or more compartments (6; see Figure 1) of the bag; where the bladder nozzle (18) is an inlet for introducing the fluid into the fluid bladder (see col. 3, lines 65-67); where the bag comprises one or more fabric ports (defined by access zipper 8) which open to provide access to the one or more compartments (6) of the bag (2); where a pair of shoulder straps (10) attached to the bag are adapted to be worn over a user's shoulders such that a user carries the bag on a user's back; and where the bag is turned to a horizontal orientation for refilling said fluid bladder.

The Skillern reference doesn’t disclose said bladder nozzle is foldable and secured in a closed position by a clip attached to a clip retainer and slideably attached to said bladder nozzle.

However, the Delk et al. reference discloses another bladder (12), a flexible bladder nozzle (14) and a slidable clip (58; column 8, lines 24 - 32 ) and clip retainer (94) to close and seal the bladder nozzle (14) after the bladder (12) is filled (column 7, lines 47 - 51). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the flexible bladder nozzle and sealing clip for the bladder nozzle on the Skillern device as, for example, taught by the Delk et al. reference in order to clip and seal the bladder nozzle, since these types of nozzles and clips are well known and would be obvious to try without unexpected results.
Further, it would have been an obvious matter of design choice to employ a flexible nozzle and clip on the Skillern device rather than a screw on cap, since applicant has not disclosed that a flexilbe nozzle and clip solves any stated problem and it appears that the invention would perform equally with or without a flexible nozzle and clip.  Applicant discloses that “As non-limiting examples, the clip may be a slide clip, a locking seal, a screw top, or other form of seal.” This implies that the nozzle can be any number of opening and closing structures.

The statements of intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Skillern device which is further capable of being oriented in a horizontal position in order to refill the bladder. Whether the device was actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.
The statements of intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Delk et al. device which is further capable of sliding the clip to a desired position. Whether the device was actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.

Regarding claim 2, the Skillern reference further disclose the refill port selected from the one or more fabric ports is located on a side of the bag (see Figure 1); where the refill port provides access to the bladder nozzle (18) when the bag is placed in a horizontal orientation. The refill port is capable of being accessed when in a horizontal orientation.

Regarding claim 3, the Skillern reference further discloses a first shoulder strap (10) is adapted to be removed from the user's shoulder to reorient the bag (capable); where a second shoulder strap (10) is adapted to suspend the bag at user's side when the bag is in a horizontal orientation. The bag is capable of being suspended at a user’s side in a horizontal orientation.
Regarding claim 4, the Delk et. al. reference further teaches the clip (58; see Figure 3) compresses the bladder nozzle by pressing against both sides of the bladder nozzle at a fold in the bladder nozzle. See column 8, lines 48 - 55.

Regarding claim 6, the Skillern reference further comprises an outlet (28), a water tube (12) and a mouthpiece (14); where the outlet (28) couples a bottom end of the water tube (16) to a bottom end (44) of the fluid bladder for the purpose of removing the fluid from the fluid bladder; where the water tube (12) transports the fluid from the outlet to the mouthpiece (14); where the mouthpiece is adapted to be placed into the user's mouth such that the user siphons the fluid from the fluid bladder.

Regarding claims 10 and 11, the method as claimed would be inherent during normal use and operation of the combinations above.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skillern (6722533), as applied to claim 1, and further in view of Cummings (2007/0095613).
Regarding claim 5, the Skillern combination above discloses the invention substantially as claimed (discussed supra), but doesn’t disclose comprising an exterior skin; where said exterior skin is detached from a front side of the bag; where an alternate exterior skin is attached to said front side of the bag; where the exterior skin and the alternate exterior skin differ in composition, coloration, texture, pattern, graphic imagery, or combinations thereof. However, the Cummings reference discloses another backpack having replaceable covers (20) made of different materials, colors and configured in different sizes for safety reasons (see page 3, para [0036 – 0038]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ a detachable exterior skin on the Skillern device as, for example, taught by the Cummings reference in order to enable a user to employ different covers for safety reasons.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skillern (6722533), as applied to claim 1, and further in view of Borde et al. (9913455).
Regarding claim 7, the Skillern combination above discloses the invention substantially as claimed (discussed supra), but doesn’t disclose a bladder retention strap; where the bladder retention strap restrains the fluid bladder within the bladder compartment. However, the Borde et al. reference discloses another bladder apparatus having retention straps (15a - 15c; Fig. 3) to retain bladder (4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Skillern device to have retention straps as, for example, taught by the Borde et al. reference in order to retain the bladder within the outer bag.

Regarding claim 8, the Borde et al. reference further teaches the bladder retention strap comprises a first strap portion (15a) and a second strap portion (15b) that couple to each other and decouple from each other at a retention strap fastener (15c).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skillern (6722533), as applied to claim 1, and further in view of Pomare (10051945).
Regarding claim 9, the Skillern combination discloses the invention substantially as Claimed (discussed supra), but don’t disclose cable straps and a device pocket.
However, the Pomare reference discloses another backpack having cable straps (17B) to contain other straps on the backpack and a device pocket (31) to carry equipment (see Figures 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Skillern device to have cable straps and device pockets as, for example, taught by the Pomare reference in order to contain other straps on the backpack and to carry extra equipment.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753